Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/292,387, filed on 3/5/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2021 was filed before the mailing date of the Non-final rejection on 6/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 4/16/2021 have been approved by the examiner.

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ SILICON RICH NITRIDE LAYER BETWEEN A PLURALITY OF SEMICONDUCTOR LAYERS.”
Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7. 	Claims 20-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. 11,018,248.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent recite a first, a second, and a third electrode.  A first semiconductor layer including AlGaN with a plurality of regions.  A nitride layer rich in silicon, wherein the nitride layer including a first nitride region and a second nitride region.  A second semiconductor layer including AlGaN, wherein the second semiconductor layer including a plurality of semiconductor regions.  An oxide layer including silicon and oxygen, wherein a concentration of nitrogen in oxide layer being lower than a concentration of nitrogen in the nitride layer.
8. 	Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,018,248.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent recite a first, a second, and a third electrode.  A first semiconductor layer including AlGaN with a plurality of regions.  A nitride layer rich in silicon, wherein the nitride layer including a first nitride region and a second nitride region.  A second semiconductor layer including AlGaN, wherein the second semiconductor layer including a plurality of semiconductor regions.  An oxide layer including silicon and oxygen, wherein a concentration of nitrogen in oxide layer being lower than a concentration of nitrogen in the nitride layer.  The third electrode includes first to third electrode regions.  The oxide layer further includes a fourth oxide region and a fifth oxide region.  A thickness along the second direction of the third oxide region is thinner than a thickness along the second direction of the fourth oxide region and thinner than a thickness along the second direction of the fifth oxide region.
9. 	Claims 39-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,018,248.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent recite a first, a second, and a third electrode.  A first semiconductor layer including AlGaN with a plurality of regions.  A nitride layer rich in silicon, wherein the nitride layer including a first nitride region and a second nitride region.  A second semiconductor layer including AlGaN, wherein the second semiconductor layer including a plurality of semiconductor regions.  An oxide layer including silicon and oxygen, wherein a concentration of nitrogen in oxide layer being lower than a concentration of nitrogen in the nitride layer.  The third electrode includes first to third electrode regions.  The oxide layer further includes a fourth oxide region and a fifth oxide region.  A thickness along the second direction of the third oxide region is thinner than a thickness along the second direction of the fourth oxide region and thinner than a thickness along the second direction of the fifth oxide region.  A length along the first direction of the first electrode region is not less than 0.035 times and not more than 0.35 times a length along the first direction between the first electrode region and the first electrode.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
10. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 





AC/June 13, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897